UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7481



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LINWOOD GRAY,

                                            Defendant - Appellant.




                            No. 99-7482



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DARRELL BRACEY,

                                            Defendant - Appellant.
                              No. 99-7483



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD M. HUMPHRIES,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
94-241-DKC, CA-97-4287-DKC, CA-97-4288-DKC)


Submitted:   April 28, 2000             Decided:   September 18, 2000


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Daniel Zimmerman, Alexandria, Virginia, for Appellants.
Barbara Suzanne Skalla, Assistant United States Attorney, Green-
belt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Appellants seek to appeal the district court’s order denying

their motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Gray; United States v. Bracey; United

States v. Humphries, Nos. CR-94-241-DKC; CA-97-4287-DKC; CA-97-

4288-DKC (D. Md. Sept. 9, 1999).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on September 8, 1999, the district court’s records show
that it was entered on the docket sheet on September 9, 1999.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 3